Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notification regarding 35 USC § 112(f)
The following is a quotation of pre-AIA  35 U.S.C. 112(f):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “liquid food product flux selection means” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “liquid food product flux selection means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. It is preferred when said milk flux selection means (3) are adapted so that provide a regulation of air flow, in particular by means of said air valve disposition (10) …. “ and “….it is preferred when said milk flux selection means (3) are configured as a rotation button-like element, with side surfaces adapted for placing two opposing fingers so as to drive a rotation thereof….” as described in present specification.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Quayle Action
This application is in condition for allowance except for the following formal matters:

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In this case, the present title is “Micro-discharge disposition and beverage preparation machine with said micro-discharge disposition” is not clearly indicative of the invention to which the claims are directed. See MPEP 606.01.
The following tittle is suggested: “A beverage discharge disposition”

The abstract of the disclosure is objected to because:
It should avoid using phases which can be implied, such as, “This disclosure concerns”, “The disclosure defined by this invention”, “This disclosure describes”, “is disclosed”, “are disclosed”, “the invention relates to” etc. Correction is required. See MPEP 608.01 (b).
It should not include more than one paragraph.  Correction is required.  See MPEP § 608.01(b).



Claim Objections
Claims 1-15 are objected to because of the following informalities:   
In claim 1: 
The term: “….can be…” as cited in line 2, should be changed to --is—
“-“ as cited in lines 10, 11, 13, and 15, should be removed.
The term: “said liquid food product flux selection means” as cited in line 23, should be changed to --a liquid food product flux selection means--. 
In claims 2-14: 
The term: “The disposition” as cited in line 1, should be changed to --The beverage discharge disposition--
In claim 6: 
“-“ as cited in lines 3 and 6, should be removed.
“o“ as cited in lines 8, 11 and 15, should be removed.
In claim 7: 
“-“ as cited in lines 3 and 7, should be removed.
In claim 15: 
The dependent claim 15 should be wrote as following: --The beverage preparation machine (20) comprises the beverage discharge disposition according to claim 1, adapted so as to provide discharge of a first type of aromatic beverage and of a second beverage type frothed by means of pressurized vapour.--“.


	The following is an examiner’s statement of reasons for allowance: 
	Allowance of claims 1-15 is indicated because: 
In light of Notification of 112f  above; and
None of prior anticipate or render fairly obvious in combination to teach the limitations of the claimed invention as cited in the independent claim 1.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
04/12/2021